Citation Nr: 1703325	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  07-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) or as due to exposure to herbicides. 

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and his son




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1969.  He served in Vietnam, and was awarded the Purple Heart Medal and the Combat Action Ribbon.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a May 2009 decision, the Board found that the Veteran was not properly notified of the denial of his claim for entitlement to service connection for a cardiovascular disease in a February 1973 rating decision, and accordingly reopened that original claim as if there were no prior disallowance (therefore, the hypertension appeal arises from the February 1973 rating decision). 

This matter was last before the Board in December 2014, whereupon it was remanded to the RO for additional development.  Following a September 2016 supplemental statement of the case in which both the hypertension and PTSD claims were denied, the case was returned to the Board for its further adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's PTSD does not result in total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.59, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, the underlying service connection claim has been granted and the Veteran's claim for a higher rating arises from his appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained copies of the post-service treatment records, both from VA and from private providers.  The Veteran and his ex-spouse have submitted personal statements in support of his claim.  The Veteran has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in April 2008, the acting VLJ (who is no longer employed by the Board) pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of PTSD.  The Veteran's ex-spouse and son were also given an opportunity to testify regarding the Veteran's symptoms.  The acting VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran that might have been overlooked or may have substantiated the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's December 2014 remand, the RO was directed to request from the Veteran authorization to obtain any additional pertinent evidence he identified.  Regardless of what response, if any, the Veteran provided, the RO was then instructed to obtain outstanding records from private treatment facilities previously identified by the Veteran.  Thereafter, the RO was to readjudicate the hypertension claim to specifically include a discussion of whether an increased initial rating was warranted on an extraschedular basis. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the matter from the Board, the RO obtained updated VA treatment records and associated them with the claims file.  The RO then requested authorization from the Veteran to contact the private medical providers outlined by the Board in the remand order and obtained those medical records identified by the Veteran.  After receiving authorization from the Veteran, the RO obtained the requested records and associated them with the claims file.  The RO then issued a September 2016 supplemental statement of the case that specifically addressed whether an increased initial rating for PTSD was warranted on an extraschedular basis.  As the RO obtained the requested records and adjudicated the PTSD claim on an extraschedular basis, the Board finds that the RO substantially complied with the Board's remand directives.  

VA has conducted medical inquiry in the form of VA compensation examinations in August 2006, August 2008, September 2010, and in July 2014.  38 U.S.C.A. § 5103A.  As the VA examiners who issued opinions during the pendency of the appeal considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of those opinions are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

The Veteran asserts that he is entitled to a disability rating in excess of 70 percent for PTSD. Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD was initially evaluated as 50 percent disabling in the October 2006 rating decision in which the Veteran was first granted service connection for PTSD.  Thereafter, in an October 2011 rating decision, the evaluation of the PTSD was raised to 70 percent.  The ratings were assigned pursuant to the General Rating Formula for Mental Disorders as outlined in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a rating of 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In treating and evaluating mental disorders under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV), mental health professionals assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores ranging from 38 to 60.  GAF scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  

Post-service VA medical records show that the Veteran was first treated for his PTSD at a VA medical center in February 2006.  According to that initial assessment, the Veteran reported symptoms of depression, sleep disturbances, racing thoughts, and apathy.  He stated that he sought psychological treatment while in prison in 1996 but had no other history of mental health treatment.  The examiner diagnosed the Veteran with major depression, anxiety, and rule out PTSD.  The Veteran was assigned a GAF score of 60.  Thereafter, in March 2006, the Veteran was afforded a formal PTSD examination, which indicated that he had severe PTSD.  From that point onward VA medical treatment records show that the Veteran continued to seek treatment at his local VA medical center for PTSD and related mental health issues. 

The Veteran was first afforded a VA examination to evaluate his PTSD in August 2006.  He reported symptoms of depression, apathy, occasional suicidal ideation, difficulty sleeping, fatigue, and social withdrawal.  A psychological examination revealed that he had violent tendencies and mildly impaired memory.  After reviewing the results of a PTSD examination and the Veteran's self reporting, the examiner set forth a diagnosis of chronic PTSD, depressive disorder not otherwise specified, and alcohol abuse.  The Veteran was assigned a GAF score of 50.  The examiner concluded the examination by opining that the PTSD resulted in deficiencies in judgment, thinking, family relations, work, and mood. 

The Veteran's ex-wife submitted a statement in support of the Veteran's claim that was received by the Board in July 2007.  According to her, she noticed that the Veteran experienced symptoms of nightmares, anger, and flashbacks once they were married.  Since that time she reported that the Veteran had become increasingly isolated socially and more depressed. 

During the April 2008 hearing before the Board, the Veteran endorsed symptoms of suicidal thoughts, panic attacks, irritation, social isolation and depression.  The Veteran's ex-wife and son also testified and related that the Veteran had bouts of anger and frustration and that he was socially isolated.  When asked about the effect of the PTSD on his ability to work, the Veteran stated that his PTSD symptoms prevented him from seeking employment. 

The Veteran was afforded a new VA examination to evaluate his PTSD in August 2008.  He reported symptoms of apathy, anhedonia and depression.  A psychological examination revealed that he experienced daily memories of his experiences in service as well as anger stemming from his inability to filter his memories.  In addition, he was shown to have mild memory loss.  Following the in-person examination, the examiner confirmed the diagnosis of PTSD with features of depression.  The Veteran was assigned a GAF score of 50.  In summation, the examiner opined that the PTSD resulted in deficiencies in judgment, thinking, family relations, work, and mood.  In particular, the examiner stated that the Veteran's alcohol abuse, depression, personality traits and coping style all factored into the Veteran's inability to seek and maintain employment. 

The Veteran had a private psychological evaluation by a Dr. W.A. in February 2010, the report of which was received by the Board in March 2010.  In Dr. W.A.'s estimation, the Veteran was fully disabled due to his PTSD and was entitled to a 100 percent disability rating by the VA. In support thereof, Dr. W.A. detailed the Veteran's symptoms of impaired thought processes, difficulty with attention, concentration, and memory, grossly inappropriate behavior, and violent outbursts.  Symptoms specifically tied to the PTSD included persistent re-experiencing of traumatic events, persistent avoidance or numbing, and persistent arousal.  Although Dr. W.A. administered psychological assessments, he conceded that the Veteran's inconsistent reporting and generally uncooperative attitude made the results of these examinations unreliable; therefore, Dr. W.A. relied on former psychological testing performed by VA in coming to his ultimate conclusions.  After confirming the PTSD diagnosis, Dr. W.A. assigned the Veteran a GAF score of 38, reflecting major impairment in several areas including social and employment functioning, family relationships, judgment, thinking difficulties, and mood. 

The Veteran was afforded yet another VA examination in September 2010 to evaluate the severity of his PTSD.  He reported symptoms mainly of apathy and depression.  Psychological testing was not reliable as the examiner noted that the Veteran was largely uncooperative and on a PTSD examination the examiner noted that the Veteran exaggerated his symptoms.  After concluding the in-person examination, the examiner confirmed the diagnosis of PTSD and assigned a GAF score of 55, reflective of the Veteran's moderate difficulty in social functioning.  However, the examiner did state that it was difficult to offer a reliable GAF score due to suspected exaggeration of symptoms.  The examiner concluded by opining that there was no evidence of functional impairment occupationally due solely to symptoms of PTSD; however, the examiner did note that the Veteran may have had low frustration tolerance under stress. 

Dr. W.A. prepared another statement in November 2010 to offer an addendum to his former opinion regarding the severity of the Veteran's PTSD. After reviewing the Veteran's claims file, Dr. W.A. highlighted inconsistencies he noted in the September 2010 VAX, including the fact that the examiner found that the Veteran's attention, concertation and memory were normal despite the Veteran's noted unreliability in self-reporting and lack of cooperation during the examination.  Dr. W.A. also pointed out that the September 2010 VA examiner did not discuss the Veteran's history of violent outbursts and lack of impulse control.  Furthermore, Dr. W.A. questioned the VA examiner's conclusion that PTSD did not have an impact on the Veteran's occupational functioning, and asserted that the Veteran's impaired functioning and difficulty with interpersonal relationships would certainly impact the Veteran's ability to function in the workplace. 

A review of more recent VA treatment records show that the Veteran was evaluated in August 2013 for his various mental health issues and was found to have delirium and chronic PTSD. He was assigned a GAF score of 35 during this evaluation.  Thereafter, VA treatment records show that the Veteran continued to receive treatment for his mental health issues, to include the PTSD along with dementia. 

The Veteran was afforded a new VA examination in July 2014 to evaluate the severity of his PTSD.  The examiner set forth diagnoses of PTSD as well as alcohol use disorder and an unspecified neurocognitive disorder.  Although the examiner conceded that it was difficult to determine whether the Veteran's mood, sleep and memory disturbances were attributable to PTSD, they did state that the startle response, hypervigilance and recurring memories were directly due to PTSD.  The Veteran reported symptoms of irritability, intrusive thoughts, occasional panic attacks, and memory issues.  The examiner endorsed additional symptoms of chronic sleep impairment, impaired judgment and abstract thinking, disturbances of motivation and mood, and suicidal ideation.  The examiner also reported on the result of psychological testing administered for the Veteran, but noted that the Veteran exaggerated his symptoms, making the results unreliable.  After completing the examination and reviewing the claims file, the examiner opined that the Veteran's various mental health issues contributed to occupational and social impairment with reduced reliability and productivity.  In support thereof, the examiner noted that the Veteran's cognition, to specifically include memory and attention, was significantly impaired.  However, in light of the diagnosis of dementia following the prior diagnosis of PTSD, the examiner stated that it was not possible to distinguish what degree of impairment was solely attributable to the Veteran's PTSD as the disorders have many overlapping symptoms.  Accordingly, the examiner declined to offer an opinion as to whether the PTSD precluded the Veteran from obtaining and sustaining substantially gainful employment. 

Upon consideration of the evidence of record, the Board finds that the disability picture for the Veteran's service-connected PTSD most closely corresponds with the criteria for a 70 percent disability rating.  The Veteran has consistently reported that he experiences irritability, difficulty in adapting to stress, severe depression, anxiety, and social isolation, all of which results in occupational and social impairment with deficiencies in most areas.  On the most recent VA examination in July 2014, the examiner noted that the Veteran also experienced cognitive difficulties including judgment and memory impairment, but found that it was impossible to attribute these symptoms solely to the Veteran's PTSD as opposed to the Veteran's dementia.  In looking at those VA examinations conducted prior to the diagnosis of dementia, however, there is a consistent finding by the earlier VA examiner's that the Veteran's PTSD, exclusive of other conditions, contributed to a moderate to moderately severe impairment in occupational and social functioning due to deficiencies in judgment, thinking, family relations, work, and mood.  This is reflected by the fact that the VA examiners in August 2006, August 2008, and September 2010 assigned GAF scores in the 51-60 range, representing moderate symptoms and moderate difficulty in occupational and social settings. The Board finds that the VA examiners provided the most detailed information possible, given that in July 2014 the Veteran was found to exaggerate his symptoms and that the results were unreliable.

The Board acknowledges that the Dr. W.A. has advocated for the assignment of a 100 percent disability rating for the Veteran's PTSD.  On both the February 2010 report and the November 2010 addendum opinion, Dr. W.A. detailed the Veteran's symptoms of impaired thought processes, difficulty with attention, concentration, and memory, grossly inappropriate behavior, and violent outbursts.  While the Board does agree that the Veteran experiences these symptoms, symptoms of this severity do not rise to the level necessary for a 100 percent disability rating.  The Veteran does not exhibit gross impairment in thought processes or communication, persistent delusions, disorientation to time or place, or significant memory loss, nor does he pose a significant danger of hurting himself or others.  At most, the Veteran's symptoms of dementia do include memory loss and delirium, but he has not shown an inability to interact with VA examiners or treatment providers and continues to seek treatment for his various mental health issues.  

Dr. W.A. did not sufficiently support his contention that the Veteran is entitled to a 100 percent rating for PTSD, and the Veteran has not set forth additional evidence which would support his claim for an increased rating.  Although he assigned the Veteran a GAF score of 38, reflecting major impairment, the GAF score is not dispositive of the disability rating issue.  Accordingly, the Board finds that the current 70 percent evaluation is appropriate and that no increased rating for PTSD is warranted. 

Additional Considerations

The Board considered whether the service-connected PTSD represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") 

Here, the rating criteria for PTSD reasonably describes the Veteran's disability level and symptomatology.  The Veteran exhibits many of the symptoms that characterize a 70 percent disability rating under the General Rating Formula, including impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, amongst other symptoms.  These symptoms in turn lead to exactly the type of occupational and social impairment as represented by the 70 percent disability rating, with deficiencies in judgment, mood, work, and family relations.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As to a total disability evaluation based upon individual unemployability (TDIU), such a rating has been in effect based on the Veteran's service-connected disabilities since October 15, 2008, and the Veteran has presented no argument as to the effective date for this grant.


ORDER

An initial disability rating in excess of 70 percent for PTSD is denied. 





REMAND

Before the Board makes a determination as to the hypertension claim on appeal, further development of the record is necessary.  Specifically, the claims file must be returned to the examiner who provided the August 2016 opinions in order to clarify the examiner's opinion regarding the etiology of the hypertension. 
Pursuant to the Board's December 2014 remand, the RO was directed to schedule the Veteran for a VA examination with the purpose of determining whether the hypertension is related to service or any incident of service.  The RO was explicitly instructed to have the VA examiner include a discussion of whether the Veteran's hypertension was attributable to a head injury the Veteran alleges he experienced while in service.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was scheduled for a VA examination in August 2016.  Following an in-person examination and a review of the claims file, the examiner opined that it was less likely than not that the hypertension was aggravated beyond its normal course by the service-connected PTSD.  No opinion was offered as to whether the hypertension was attributable to the alleged in-service head injury. 

Prior to adjudicating the hypertension claim, the claims file was returned to the examiner who administered the August 2016 VA examination for an addendum opinion, also in August 2016.  The examiner opined that it was less likely than not that the hypertension was attributable to exposure to herbicides while in service.  Again, no opinion was offered as to whether the hypertension was attributable to the alleged in-service head injury. 

Unfortunately, the August 2016 VA examiner did not offer an opinion as to whether the hypertension was attributable to the alleged in-service head injury, despite the Board's explicit instructions to do so.  The Board cannot make a determination as to the Veteran's hypertension claim without an opinion regarding the possible connection between the Veteran's alleged in-service head injury and his hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the case must be remanded in order to obtain an addendum opinion that is responsive to the Board's December 2014 remand directives.  Stegall, 11 Vet. App. at 268. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's claims file to the VA examiner who issued the opinion in the August 2016 VA examination, or, if he/she is not available, to another qualified VA examiner, for the purpose of providing an opinion as to the nature and etiology of the Veteran's hypertension.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hypertension is related to service, to specifically include as due to an alleged in-service head injury.  The examiner is invited to service treatment records showing combat wounds as well as his attorney's contention that the Veteran sustained a head injury in service, as well as his allegation that he was treated during service and shortly thereafter for hypertension. 

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that hypertension was caused or aggravated by the service-connected PTSD.

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2.  After completing the above action the RO must readjudicate the issue on appeal.  If the benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


